         Case 1:19-mj-06585-MPK Document 4-1 Filed 12/09/19 Page 1 of 19
                                                                                   19-mj-6585-MPK


                  AFFIDAVIT OF SPECIAL AGENT TYLER J. SACKETT

        I, Tyler J. Sackett, Special Agent with the Federal Bureau of Investigations (“FBI”),

being duly sworn, depose and state as follows:

                                          INTRODUCTION

        1.      I am a Special Agent employed by the FBI. I have been a Special Agent with the

FBI since September 2018. I am currently assigned to the Boston Field Office, Lowell Resident

Agency. I am assigned to work criminal matters to include investigations focused on transnational

organized crime, threats to life, violent gangs, drug trafficking, and violent crimes against children.

Prior to my current assignment I attended the FBI Academy in Quantico, Virginia for

approximately six months where I received extensive training in the area of federal criminal and

constitutional law, investigative methods, and evidence collection. I am a graduate of the United

States Naval Academy where I received my bachelors of science in Political Science, American

Politics and Law. Prior to my current employment, I was an Infantry Officer in the United States

Marine Corps.

        2.      As an FBI Special Agent, I am authorized to investigate violations of the laws of

the United States, including violations of federal narcotics laws in Title 21 of the United States

Code. During my law enforcement career, I have received specialized training regarding the

activities of narcotics traffickers, including the methods used to package, store, and distribute

narcotics, and the methods used by narcotics traffickers to conceal and launder the proceeds of

their narcotics trafficking activities.

        3.      I am familiar with the manner and means commonly employed by drug traffickers,

including those employed to avoid detection by law enforcement. I am also familiar with the

terminology and slang commonly employed by drug traffickers. In my training and experience, I

                                                  1
        Case 1:19-mj-06585-MPK Document 4-1 Filed 12/09/19 Page 2 of 19



have observed and examined cocaine, cocaine base (“crack”), heroin, fentanyl, oxycodone, and

other controlled substances. I am aware of the prices commonly charged on the street for these

substances, the method of packaging, and the street terms used in their trade.

       4.      I have participated in various aspects of drug-related investigations.        I have

participated in controlled purchases of controlled substances utilizing confidential sources and

undercover law enforcement agents and officers. I have prepared affidavits for federal court– in

support of applications for criminal complaints, search warrants, and tracking warrants. I have

also conducted and coordinated electronic and physical surveillance of individuals involved in the

illegal distribution of controlled substances.

       5.      Based on my training and experience, I am familiar with the methods of operation

employed by drug traffickers operating at the local, statewide, national and international levels,

including those involving the distribution, storage, and transportation of controlled substances and

the collection of money that constitutes the proceeds of drug-trafficking activities. Specifically, I

am familiar with the manner in which drug traffickers use vehicles, common carriers, mail and

private delivery services, and a variety of other means to transport and distribute narcotics and the

proceeds of narcotics trafficking. I am familiar with the manner in which drug traffickers often

store drugs and drug proceeds in storage sites commonly referred to as “stash houses.” I also am

familiar with the manner in which drug traffickers use telephones, coded or slang-filled

conversations, text messages, pager messages, and other means to facilitate their illegal activities

and prevent detention.

       6.      The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents and witnesses. This affidavit is intended



                                                 2
            Case 1:19-mj-06585-MPK Document 4-1 Filed 12/09/19 Page 3 of 19



to show that there is sufficient probable cause for the requested warrant and does not set forth all

of my knowledge about this matter.

        7.       One purpose of applying for this warrant is to determine with precision the location

of cellular telephone assigned call number 978-983-1537 (hereinafter, the Target Cellular Device).

However, there is reason to believe the Target Cellular Device is currently located somewhere

within this district because cell-site data obtained for the Target Cellular Device indicated that it

was normally to be found in this district. Pursuant to Rule 41(b)(2), law enforcement may locate

the Target Cellular Device outside the district provided the device is within the district when the

warrant is issued.

        8.       Based on the facts set forth in this affidavit, there is probable cause to believe that

violations of : (a) possession with intent to distribute and/or distribution of controlled substances,

in violation of 21 U.S.C. § 841(a)(1); (b) use of a communications facility in the commission of

controlled substances trafficking offenses, in violation of 21 U.S.C. § 843(b); and (c) conspiracy

to possess with intent to distribute and to distribute controlled substances, in violation of 21 U.S.C.

§ 846 (collectively, the “Target Offenses”) have been committed, are being committed, and will

be committed by Steven PEREZ, a/k/a “Stick,” and Anthony HOLLOWAY. There is also

probable cause to believe that the location of the Target Cellular Device will constitute evidence

of those criminal violations, including leading to the identification of individuals who are engaged

in the commission of these offenses and identifying locations where the target engages in criminal

activity.

        9.       Because collecting the information authorized by this warrant may fall within the

statutory definitions of a “pen register” or a “trap and trace device,” see 18 U.S.C. § 3127(3) &

(4), this warrant is designed to comply with the Pen Register Statute as well as Rule 41. See 18

                                                   3
          Case 1:19-mj-06585-MPK Document 4-1 Filed 12/09/19 Page 4 of 19



U.S.C. §§ 3121-3127. This warrant therefore includes all the information required to be included

in a pen register order. See 18 U.S.C. § 3123(b)(1).

                             BACKGROUND OF THE INVESTIGATION

         1.       Since August 2019, the FBI, Lowell Resident Agency (“RA”) and Methuen Police

Department have been investigating PEREZ and his distribution of controlled substances in the

Methuen, Lawrence, Dracut and Lowell areas of Massachusetts, known as the Merrimack Valley

Region of Massachusetts. On August 14, 2019, an FBI CI 1 provided information that a person

known as “Stick” was dealing drugs in Methuen. Based on the information provided by the CI,

officers’ surveillance described below, consensual audio and video recordings made by the CI, law

enforcement databases, and prior law enforcement encounters, investigators identified “Stick” as

PEREZ.

         2.       Between September 5, 2019, and October 10, 2019, the FBI CI conducted six

controlled purchases of narcotics from PEREZ and HOLLOWAY. Prior to each controlled

purchase, the CI called PEREZ and ordered varying quantities of heroin and/or fentanyl. Not all

of the phone calls setting up the controlled purchases were recorded or monitored. On each

occasion, the CI contacted PEREZ using the Target Cellular Device. All of the personal meetings

during the controlled purchases were audio and/or video recorded and monitored by investigators.




1
  The CI has a history of assault and battery, receiving stolen property, and drug arrests and convictions. The CI has
no current or pending charges. The CI was cooperating with law enforcement for monetary compensation. Around
October 17, 2019, the FBI terminated its relationship with the CI after agents observed the CI’s vehicle in the area of
36 Oakland Avenue on October 16, 2019 without express permission or at the direction of investigators. When
confronted, the CI reported that the CI had purchased one prescription pill from an individual known only by his
street name. No further illegal activity was observed. Agents have corroborated information received from the CI as
detailed below, all controlled purchases were audio and video recorded, and I believe that the information received
from the CI is reliable.

                                                          4
        Case 1:19-mj-06585-MPK Document 4-1 Filed 12/09/19 Page 5 of 19



After each of the phone calls setting up the controlled purchases, PEREZ and/or HOLLOWAY

met with the CI to deliver the drugs that had been ordered. Prior to and immediately following

each controlled purchase, investigators searched the CI and the CI’s vehicle for contraband with

negative results. Investigators also conducted contemporaneous physical surveillance of the

meetings to the extent possible.

                                     PROBABLE CAUSE


       September 5, 2019: Controlled purchase of suspected fentanyl from PEREZ inside


                                      Target Location #1


       3.      On September 5, 2019, under the supervision and direction of the FBI, the CI

conducted a controlled purchase of $50 worth of crack cocaine and $50 worth of suspected

heroin/fentanyl from PEREZ. Prior to meeting with agents, the CI placed an order for $50 worth

of crack cocaine and $50 worth of heroin/fentanyl with PEREZ. Agents then provided the CI with

$100 in official agency funds. In the presence of agents, the CI called PEREZ, who told the CI to

meet behind the Sunoco Gas Station on Broadway in Lawrence. At 5:57 p.m., investigators

followed the CI to the area of the Sunoco Gas Station on Broadway in Lawrence.

       4.      At 6:05 p.m., surveillance officers observed an adult male wearing a black shirt

and black pants approach the passenger side door of the CI's vehicle and open the door. The CI

knew this individual only as “Jay.” Inside the vehicle, the CI exchanged $50 for three bags of

suspected crack cocaine. Jay told the CI that he did not have the “brown,” a common street term

for heroin/fentanyl, but that “Stick” had the “brown.” Shortly thereafter, Jay departed the CI’s

vehicle. At 6:06 p.m., the CI departed the Sunoco Gas Station and drove to the predetermined



                                               5
        Case 1:19-mj-06585-MPK Document 4-1 Filed 12/09/19 Page 6 of 19



meeting location followed by surveillance officers. There, the CI provided agents three small

plastic bags containing crack cocaine.

       5.      The CI then called PEREZ to ask PEREZ about the “brown.” PEREZ told the CI

to go to 36 Oakland Avenue, Apartment 16, Methuen, Massachusetts (hereinafter, Target

Location #1) to get it. At 6:32 p.m., the CI drove to the area of Target Location #1. At 6:38 p.m.,

the CI entered Target Location #1. Inside, the CI exchanged $50 for a bag of suspected fentanyl

from PEREZ. At 6:45 p.m., the CI exited Target Location #1 and proceeded directly to the

predetermined meeting location where the CI provided agents one small plastic bag containing a

brown substance. The DEA Laboratory has tested the crack and confirmed it contains cocaine

base; the suspected fentanyl is pending lab analysis but was field tested using a TRUNARC system

and tested positive for fentanyl compound or methamphetamine.

            September 11, 2019: Controlled purchase of suspected fentanyl from PEREZ and

                           HOLLOWAY in the vicinity of Target Location #2


       6.      On September 11, 2019, the CI conducted a controlled purchase of one “finger”

(meaning 10 grams) of heroin/fentanyl from HOLLOWAY, at the direction of PEREZ. Before

meeting agents, the CI called PEREZ and was directed to call back in one hour to set up a meeting

location. Agents then provided the CI with $250 in official agency funds. In the presence of agents,

the CI called PEREZ and PEREZ directed the CI to meet at 301 Pleasant Street, Dracut,

Massachusetts, a Hannaford Supermarket which is a five to ten minute walk to 367 Hildreth Street,

Apartment 22, Lowell, Massachusetts (hereinafter, Target Location #2). At 5:54 p.m., the CI

drove to the Hannaford Supermarket.

       7.      At 6:23 p.m., the CI called PEREZ and PEREZ advised the CI that someone named

Tony would meet the CI, and provided a description of Tony. Upon reviewing video of the
                                          6
        Case 1:19-mj-06585-MPK Document 4-1 Filed 12/09/19 Page 7 of 19



controlled purchase, investigators identified Tony as Anthony HOLLOWAY through prior law

enforcement encounters and photographs of HOLLOWAY from law enforcement databases.

PEREZ described what HOLLOWAY was wearing to the CI and stayed on the phone with the CI

until HOLLOWAY arrived to the CI’s vehicle. At 6:24 p.m., surveillance officers observed

HOLLOWAY approach the passenger side door of the CI's vehicle, open the door, and enter the

CI’s vehicle. The CI paid HOLLOWAY $250 and HOLLOWAY provided the CI a cylinder of

brown powdery substance. The CI then drove to the back of the Hannaford Supermarket where

HOLLOWAY exited the vehicle. Shortly thereafter, surveillance officers observed HOLLOWAY

walking on Hildreth Street in Lowell away from Hannaford in the direction of Target Location

#2. At 6:25 p.m., the CI departed and drove to the predetermined meeting location, where the CI

provided agents with the suspected drugs. Agents then field tested using a TRUNARC system and

the brown substance tested positive for fentanyl compound or methamphetamine; lab analysis is

pending.

September 18, 2019: Controlled purchase of suspected fentanyl from PEREZ and HOLLOWAY

                            and surveillance of Target Location #2


       8.     On September 18, 2019, the CI conducted a controlled purchase of one “finger”

(meaning 10 grams) of heroin/fentanyl from HOLLOWAY at the direction of PEREZ. Prior to

meeting agents, the CI called PEREZ who said to call again to coordinate a meeting location.

Agents provided the CI with $250 in official agency funds. In the presence of agents, the CI sent

a text message to PEREZ and was provided with the location 301 Pleasant Street in Dracut, the

Hannaford Supermarket. At 6:09 p.m., the CI drove to the Hannaford Supermarket. At 6:19 p.m.,

the CI sent a text message to PEREZ stating that the CI was five minutes away. At 6:20 p.m., the


                                               7
        Case 1:19-mj-06585-MPK Document 4-1 Filed 12/09/19 Page 8 of 19



CI called PEREZ and confirmed the meeting location. At 6:22 p.m., surveillance officers observed

HOLLOWAY exit the building of Target Location #2.

       9.      At 6:22 p.m., the CI arrived at the Hannaford Supermarket. At 6:25 p.m.,

surveillance officers observed HOLLOWAY walk across the Hannaford parking lot. At 6:27 p.m.,

HOLLOWAY entered the CI’s vehicle. The CI paid HOLLOWAY $250 and received a cylinder

of brown powdery substance. HOLLOWAY requested that the CI provide HOLLOWAY with a

“bump,” meaning a small dose of the heroin/fentanyl he just provided. The CI provided a small

dose of the heroin/fentanyl to HOLLOWAY. (When the CI later met with agents, agents

admonished the CI for this conduct and instructed the CI that it was not permissible.). The CI then

drove HOLLOWAY to a liquor store across from the Hannaford Supermarket where

HOLLOWAY exited the vehicle. Shortly thereafter, surveillance officers observed HOLLOWAY

exit the liquor store and walk on Hildreth Street towards the area of Target Location #2. At 6:30

p.m., the CI drove to the predetermined meeting location, where the CI provided agents with the

suspected drugs. The drugs were field tested using a TRUNARC system and the brown substance

tested positive for fentanyl compound or methamphetamine; lab analysis is pending

September 25, 2019: Controlled purchase of suspected fentanyl from PEREZ and surveillance of

                                       Target Location #1


       10.     On September 25, 2019, the CI conducted a controlled purchase of one “finger”

(10 grams) of heroin/fentanyl from PEREZ. At 5:58 p.m., the CI called PEREZ and was directed

to go to Target Location #1 for the previously arranged fentanyl deal. Agents then provided the CI

with $250 and at 6:18 p.m., the CI drove to the area of Target Location #1. At 6:22 p.m.,

surveillance officers observed the CI arrive and enter the building of Target Location #1. Inside,


                                                8
        Case 1:19-mj-06585-MPK Document 4-1 Filed 12/09/19 Page 9 of 19



the CI paid PEREZ $250 and PEREZ gave the CI one clear plastic bag containing a brown

substance.

       11.     At 6:26 p.m., surveillance officers observed the CI exit the building of Target

Location #1, return to the CI’s vehicle, and drive to the predetermined meeting location, where

the CI provided agents one small clear plastic bag containing a brown substance. The drugs field

tested positive for fentanyl compound or methamphetamine; lab analysis is pending.

       12.     Investigators maintained surveillance of the building of Target Location #1, and

at 6:29 p.m., they observed PEREZ exit with a black bag and enter a grey Acura sedan (bearing

New Hampshire registration 4587453, a vehicle investigators knew to be used by PEREZ) and

depart. At 6:37 p.m., PEREZ arrived at O&M Towing at 354 Water Street in Lawrence. Two

individuals approached the vehicle and subsequently PEREZ departed O&M Towing. Shortly

thereafter, surveillance was discontinued due to PEREZ utilizing what appeared to be counter-

surveillance and law enforcement detection techniques such as taking illogical routes, making

frequent stops, and circling the block.

              October 3, 2019: Controlled purchase of suspected fentanyl from PEREZ and

                                   surveillance of Target Location #1


       13.     On October 3, 2019, the CI conducted a controlled purchase of one “finger” (10

grams) of heroin/fentanyl from PEREZ. Before meeting agents, the CI called PEREZ and PEREZ

told the CI he was at a barbershop and told the CI to call back later when PEREZ would be at

Target Location #1 for the transaction. Agents provided the CI with $250 in official agency funds.

At 5:33 p.m., the CI attempted to contact PEREZ. However, PEREZ did not pick up the phone.

At 5:57 p.m., the CI called an associate of PEREZ, known only as Jay, to tell Jay to have PEREZ

call the CI. Jay told the CI that PEREZ was around, meaning in the area of Target Location #1.
                                               9
       Case 1:19-mj-06585-MPK Document 4-1 Filed 12/09/19 Page 10 of 19



At 6:28 p.m., the CI drove to the area of Target Location #1. At 6:35 p.m., the CI entered Target

Location #1 and observed three other males (including Francis Covey), one of whom asked the CI

to go to a different room so that they could mix the drugs. Shortly thereafter, the CI saw PEREZ

arrive with two unidentified Hispanic males. PEREZ and the CI then went into the bathroom where

the CI provided PEREZ with the $250 and PEREZ gave the CI one plastic bag containing a brown

powdery substance. Prior to the CI departing, HOLLOWAY arrived at Target Location #1.

       14.     At 7:08 p.m., the CI departed, drove to a pre-determined location, and provided

agents the suspected drugs, which were field tested and the results were inconclusive; lab results

are pending.

 October 10, 2019: Controlled purchase of suspected fentanyl from PEREZ and surveillance of

                                      Target Location #1


       15.     On October 10, 2019, the CI conducted a controlled purchase of one “finger” (10

grams) of heroin/fentanyl from PEREZ. At 7:22 p.m., the CI placed an unrecorded call to PEREZ

and ordered $250 worth of fentanyl. PEREZ told the CI to wait and PEREZ would call the CI

when he was there. At 7:43 p.m., PEREZ called and advised the CI to go to Target Location #1.

Investigators provided the CI with $250 the CI drove to the area of Target Location #1. At 7:50

p.m., the CI went into Target Location #1 where the CI provided PEREZ $250 and PEREZ gave

the CI one clear plastic bag containing a brown powdery substance.

       16.     At 7:53 p.m., the CI departed and drove to the predetermined meeting location and

provided agents one plastic bag containing a brown powdery substance. The drugs field tested

positive for fentanyl compound or methamphetamine; lab analysis is pending.

                              Identification of Target Location #1


                                               10
       Case 1:19-mj-06585-MPK Document 4-1 Filed 12/09/19 Page 11 of 19



       17.     Target Location #1 is an elderly apartment complex run by the Methuen Housing

Authority. Francis Covey is the current resident of this apartment. Covey has allowed PEREZ to

deal narcotics out of this residence. On September 25, 2019 investigators met with authorities

from the Methuen Housing Authority and received consent to install a pole camera on their

property to observe Target Location #1. The CI conducted four controlled drug purchases at

Target Location #1. On October 21, 2019, investigators sought and obtained a search warrant to

obtain the precise location information of PEREZ’s telephone, the Target Cellular Device. This

was the same telephone that the CI used to communicate with PEREZ and coordinate the

controlled purchases. During the 30 days authorized by the search warrant, PEREZ’s telephone

was frequently in the area of Target Location #1. On November 20, 2019, agents sought and

obtained a second search warrant for an additional 30 days of precise location information for

PEREZ’s telephone. Since the issuance of that warrant, the telephone was frequently located at

Target Location #1. PEREZ has been observed at Target Location #1 during the same time

periods that the precise location information for PEREZ’s phone identified the phone at Target

Location #1. In conjunction with the precise phone location data, the pole camera and physical

surveillance has consistently revealed PEREZ and HOLLOWAY at Target Location #1. During

multiple occasions while PEREZ and HOLLOWAY were at Target Location #1, and

investigators observed (via the pole camera) HOLLOWAY making frequent trips out of the

building of Target Location #1 only to return a few minutes later. They also observed

HOLLOWAY coming and going when PEREZ was not at Target Location #1. Also,

investigators observed numerous people who are not residents of the apartment complex

frequently coming and going from the building of Target Location #1 while PEREZ and/or

HOLLOWAY were present. Based upon my training and experience, this pattern of behavior is

                                               11
       Case 1:19-mj-06585-MPK Document 4-1 Filed 12/09/19 Page 12 of 19



consistent with drug distribution occurring at Target Location #1. Based upon the information

above and above-mentioned observations of HOLLOWAY and PEREZ at Target Location #1,

and the Acura sedan known to be used by PEREZ and HOLLOWAY seen at Target Location #1,

I believe that PEREZ and HOLLOWAY continue to use Target Location #1 as a place to commit

the Target Offenses.

                    Identification of PEREZ’s residence (Target Location #2)


       18.     Two of the controlled purchases occurred in the vicinity of Target Location #2.

During the first purchase in the vicinity of Target Location #2, PEREZ was on the telephone

with the FBI CI and described HOLLOWAY and his clothing to the CI. Immediately following

the controlled purchase, investigators observed HOLLOWAY walking from the buy location on

Hildreth Street towards Target Location #2. On the second controlled purchase in the vicinity of

Target Location #2, investigators observed HOLLOWAY exit the building of Target Location #2

directly before the controlled purchase and return to the direction of Target Location #2

following the controlled purchase. On October 21, 2019, investigators sought and obtained a

search warrant to obtain the precise location information of PEREZ’s telephone, the Target

Cellular Device. This was the same telephone that the CI used to communicate with PEREZ and

coordinate the controlled purchases. During the 30 days authorized by the search warrant,

PEREZ’s telephone was consistently in the area of Target Location #2 during the evening and

overnight hours. On November 20, 2019, agents sought and obtained a second search warrant

for an additional 30 days of precise location information for PEREZ’s telephone. Since the

issuance of that warrant, the telephone has again consistently been at Target Location #2 during

the evening and overnight hours. According to a law enforcement database and Registry of

Motor Vehicle records, PEREZ had a listed address of 22 Maple Street, Lawrence,
                                             12
       Case 1:19-mj-06585-MPK Document 4-1 Filed 12/09/19 Page 13 of 19



Massachusetts from 2008 until January 2019. Also according to law enforcement databases and

Registry of Motor Vehicle records, PEREZ’s brother Anthony Perez (“A. Perez”) also had the

previous address of 22 Maple Street, Lawrence, Massachusetts from 2008 until December 2019.

Both PEREZ and A. Perez still have 22 Maple Street as their listed address with the RMV, and I

believe that is not their most current address. Multiple law enforcement databases list Target

Location #2 as a current address for A. Perez since March 2019. Based upon the information

above, the observations of HOLLOWAY leaving the building of Target Location #2, the Acura

sedan known to be used by PEREZ and HOLLOWAY seen at Target Location #2, PEREZ’s

prior shared residence with A. Perez, I believe that PEREZ now resides at Target Location #2

and that PEREZ and HOLLOWAY use Target Location #2 as a place to facilitate the Target

Offenses.

                                  MANNER OF EXECUTION

       19.     In my training and experience, I have learned that cellular phones and other cellular

devices communicate wirelessly across a network of cellular infrastructure, including towers that

route and connect individual communications. When sending or receiving a communication, a

cellular device broadcasts certain signals to the cellular tower that is routing its communication.

These signals include a cellular device’s unique identifiers.

       20.     To facilitate execution of this warrant, law enforcement may use an investigative

device or devices capable of broadcasting signals that will be received by the Target Cellular

Device or receiving signals from nearby cellular devices, including the Target Cellular Device.

Such a device may function in some respects like a cellular tower, except that it will not be

connected to the cellular network and cannot be used by a cell phone to communicate with others.

The device may send a signal to the Target Cellular Device and thereby prompt it to send signals

                                                13
       Case 1:19-mj-06585-MPK Document 4-1 Filed 12/09/19 Page 14 of 19



that include the unique identifier of the device. Law enforcement may monitor the signals

broadcast by the Target Cellular Device and use that information to determine the Target Cellular

Device’s location, even if it is located inside a house, apartment, or other building.

       21.     The investigative device may interrupt cellular service of phones or other cellular

devices within its immediate vicinity. Any service disruption to non-target devices will be brief

and temporary, and all operations will attempt to limit the interference with such devices. In order

to connect with the Target Cellular Device, the device may briefly exchange signals with all phones

or other cellular devices in its vicinity. These signals may include cell phone identifiers. The

device will not complete a connection with cellular devices determined not to be the Target

Cellular Device, and law enforcement will limit collection of information from devices other than

the Target Cellular Device. To the extent that any information from a cellular device other than

the Target Cellular Device is collected by the law enforcement device, law enforcement will delete

that information, and law enforcement will make no investigative use of it absent further order of

the court, other than distinguishing the Target Cellular Device from all other cellular devices.

                                 AUTHORIZATION REQUEST

       22.     Based on the foregoing, I request that the Court issue the proposed search warrant,

pursuant to Federal Rule of Criminal Procedure 41. The proposed warrant also will function as a

pen register order under 18 U.S.C. § 3123.

       23.     I further request, pursuant to 18 U.S.C. § 3103a(b) and Federal Rule of Criminal

Procedure 41(f)(3), that the Court authorize the officer executing the warrant to delay notice until

30 days from the end of the period of authorized surveillance. This delay is justified because there

is reasonable cause to believe that providing immediate notification of the warrant may have an

adverse result, as defined in 18 U.S.C. § 2705. Providing immediate notice to the subscriber or

                                                 14
         Case 1:19-mj-06585-MPK Document 4-1 Filed 12/09/19 Page 15 of 19



user of the Target Cellular Device would seriously jeopardize the ongoing investigation, as such a

disclosure would give that person an opportunity to destroy evidence, change patterns of behavior,

notify confederates, and flee from prosecution. See 18 U.S.C. § 3103a(b)(1). There is reasonable

necessity for the use of the technique described above, for the reasons set forth above. See 18

U.S.C. § 3103a(b)(2).

         24.   I further request that the Court authorize execution of the warrant at any time of

day or night, owing to the potential need to locate the Target Cellular Device outside of daytime

hours.

         25.   I further request that the Court order that all papers in support of this application,

including the affidavit and search warrant, be sealed until further order of the Court. These

documents discuss an ongoing criminal investigation that is neither public nor known to all of the

targets of the investigation. Accordingly, there is good cause to seal these documents because

their premature disclosure may seriously jeopardize that investigation.




                                                15
       Case 1:19-mj-06585-MPK Document 4-1 Filed 12/09/19 Page 16 of 19



       26.    A search warrant may not be legally necessary to compel the investigative

technique described in this affidavit. Nevertheless, I submit this warrant application out of an

abundance of caution.


                                                Respectfully submitted,



                                                Tyler J. Sackett
                                                Special Agent, Federal Bureau of
                                                Investigation



       Subscribed and sworn to before me on December 9, 2019.



       _________________________________________
       Hon. M. Page Kelley
       United States Magistrate Judge




                                              16
       Case 1:19-mj-06585-MPK Document 4-1 Filed 12/09/19 Page 17 of 19



                                     ATTACHMENT A

       This warrant authorizes the use of the electronic investigative technique described in

Attachment B to identify the location of the cellular device assigned phone number 978-983-1537.




                                               1
        Case 1:19-mj-06585-MPK Document 4-1 Filed 12/09/19 Page 18 of 19



                                          ATTACHMENT B

       Pursuant to an investigation of Steven Perez, a/k/a “Stick” and Anthony Holloway for a

violations of (a) possession with intent to distribute and/or distribution of controlled substances,

in violation of 21 U.S.C. § 841(a)(1); (b) use of a communications facility in the commission of

controlled substances trafficking offenses, in violation of 21 U.S.C. § 843(b); and (c) conspiracy

to possess with intent to distribute and to distribute controlled substances, in violation of 21 U.S.C.

§ 846 (collectively, the “Target Offenses”), this warrant authorizes the officers to whom it is

directed to determine the location of the cellular device identified in Attachment A by collecting

and examining:

   1. radio signals emitted by the target cellular device for the purpose of communicating with

       cellular infrastructure, including towers that route and connect individual communications;

       and

   2. radio signals emitted by the target cellular device in response to radio signals sent to the

       cellular device by the officers;

for a period of 30 days, during all times of day and night. This warrant does not authorize the

interception of any telephone calls, text messages, other electronic communications, and this

warrant prohibits the seizure of any tangible property. The Court finds reasonable necessity for

the use of the technique authorized above. See 18 U.S.C. § 3103a(b)(2).




                                                  2
       Case 1:19-mj-06585-MPK Document 4-1 Filed 12/09/19 Page 19 of 19



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS



 In re the use of a cell-site simulator to                   Case No. 19-mj-6585-MPK
 locate the cellular device assigned call
 number 978-983-1537



                                        MOTION TO SEAL

      The United States asks this Court to seal the search warrant application, supporting affidavit,

search warrant, this motion, any ruling on this motion, and all related orders and paperwork until

further order of this Court. In support of this motion, the government states that the public

disclosure of any of these materials at this juncture could jeopardize the government=s ongoing

investigation in this case. The United States further asks, pursuant to General Order 6-05 that the

United States Attorney, through undersigned counsel, be provided copies of all sealed documents

which the United States Attorney has filed in this matter.


                                                    Respectfully submitted,

                                                    ANDREW E. LELLING
                                                    United States Attorney


                                              By: /s/ Philip C. Cheng
                                                  Philip C. Cheng
                                                  Assistant U.S. Attorney
Dated: December 9, 2019
